Order entered December 23, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01184-CR

                               DEMPSTER A. ROSS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-80539-2014

                                            ORDER
       The Court REINSTATES the appeal.

       On December 5, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On December 18, 2014, we received the record. Therefore,

in the interest of expediting the appeal, we VACATE the December 5, 2014 order requiring

findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE